Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 1 of 78



                                                                                      Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 2 of 78



                                                                                      Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 3 of 78



                                                                                      Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 4 of 78



                                                                                      Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 5 of 78



                                                                                      Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 6 of 78



                                                                                      Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 7 of 78



                                                                                      Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 8 of 78



                                                                                      Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 9 of 78



                                                                                      Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 10 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 11 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 12 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 13 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 14 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 15 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 16 of 78


                                                             Exhibit 2




M 1860    用口     用於   業性     人員的呼吸                國 NIOSH 標準    N95。
中文名 3m1860 口
用        業性    人員的呼吸
注意事       不   用微波爐消毒
產品標準 國                標準
產品介
    3M 1860 用       物口 和外科口            用於提供呼吸  。本產品的              濾材料對 油性
物 1 具有 少 95%的      濾效率 同時 具有液            性 是可丟棄式  口               並可用於外科手
   合廣泛的 型尺寸 本產品 件不含任何天然橡 成分。
用   用於 業性    人員的呼吸        某些 病微和物   如病毒、  、  、碳疽桿 、
  核桿   。
使用 明 在每次使用前 應對 濾          檢查   帶固定 孔以外 確 在呼吸區沒有孔洞
破損   因濾料撕 或磨損導      帶固定 孔擴大的現   應 為破損。應 即更換破損的  口 。
  帶固定 的 孔並不影 NIOSH 的    。
注意事   不 用微波爐消毒 因為 夾是 屬的       且是 在口 上的    微波爐後基本就不
再用了。
產品標準 國 NIOSH 標準 N95
  條標          科技產品 工業產品       學儀器
                                                                Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 17 of 78
                                                                 Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 18 of 78
                                                                  Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 19 of 78
                                                              Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 20 of 78
                                                                     Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 21 of 78
                                                                Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 22 of 78
                                                                   Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 23 of 78
                                                                 Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 24 of 78
                                                               Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 25 of 78
                                                                   Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 26 of 78
                                                                   Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 27 of 78
                                                                Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 28 of 78
                                                                   Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 29 of 78
                                                                    Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 30 of 78
                                                                  Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 31 of 78
                                                                  Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 32 of 78
                                                                    Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 33 of 78
                                                                     Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 34 of 78
                                                                   Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 35 of 78
                                                                  Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 36 of 78
                                                                   Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 37 of 78
                                                                  Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 38 of 78
  Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 39 of 78
                                                                                 Exhibit 2

                                ACKNOWLEDGMENT AGREEMENT




June 11, 2020



To Whom It May Concern:

The undersigned acknowledges that the products set forth in the attached invoices for 60 million wkly and
10 million wkly have been requested by                              and that Spirit Global Investments is
an authorized agent to procure product for the company.

Sincerely,




President & Chief Operating Officer
                                                                                                         Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 40 of 78




3M™ Health Care Particulate Respirator and Surgical Mask 1860            0 /0 /




Article Information Sheet
Copyright,2018,3M Company.
All rights reserved. Copying and/or downloading of this information for the purpose of properly utilizing 3M products is
allowed provided that: (1) the information is copied in full with no changes unless prior written agreement is obtained from
3M, and (2) neither the copy nor the original is resold or otherwise distributed with the intention of earning a profit thereon.

This Article Information Sheet is provided as a courtesy in response to a customer request. A Safety Data Sheet (SDS) has not
been prepared for these product(s) because they are articles. Articles are not subject to the Occupational Safety and Health
Administration’s Hazard Communication Standard (29 CFR 1910.1200(b)(6)(v)). As defined in this standard: “Article”
means a manufactured item other than a fluid or particle: (i) which is formed to a specific shape or design during
manufacture; (ii) which has end use function(s) dependent in whole or in part upon its shape or design during end use; and
(iii) which under normal conditions of use does not release more than very small quantities, e.g., minute or trace amounts of a
hazardous chemical, and does not pose a physical hazard or health risk to employees.

Document Group:                 07-3087-9                        Version Number:                  1.02
Issue Date:                     0 /0 /                           Supercedes Date:                 03/20/15

SECTION 1: Identification
1.1. Product identifier
3M™ Health Care Particulate Respirator and Surgical Mask 1860



Product Identification Numbers


1.2. Recommended use and restrictions on use

Recommended use
Respiratory Protection

1.3. Supplier’s details
     MANUFACTURER:                        3M
     DIVISION:                            Personal Safety Division
     ADDRESS:                             3M Center, St. Paul, MN 55144-1000, USA
     Telephone:                           1-888-3M HELPS (1-888-364-3577)

1.4. Emergency telephone number
1-800-364-3577 or (651) 737-6501 (24 hours)

SECTION 2: Hazard identification
This product is exempt from hazard classification according to OSHA Hazard Communication Standard, 29 CFR 1910.1200.


SECTION 3: Composition/information on ingredients
Ingredient                                                  C.A.S. No.              % by Wt

__________________________________________________________________________________________

                                                                                                              Page    1   of       4
                                                                                                           Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 41 of 78




3M™ Health Care Particulate Respirator and Surgical Mask 1860           0 /0 /




Polyester                                                   25038-59-9               30 - 40 Trade Secret *
POLYPROPYLENE                                               9003-07-0                30 - 33 Trade Secret *
Polyisoprene rubber                                         Unknown                  18 - 20 Trade Secret *
Aluminum strip                                              Unknown                  9 - 11 Trade Secret *
Steel                                                       Unknown                  2 - 5 Trade Secret *
Polyester/polyurethane foam                                 Unknown                  1 - 2 Trade Secret *
Ethylene/Acrylic Acid Copolymer                             Unknown                 < 1 Trade Secret *
Isooctyl Acrylate/Acrylic Acid Copolymer                    Unknown                 < 1 Trade Secret *

*The specific chemical identity and/or exact percentage (concentration) of this composition has been withheld as a trade
secret.

SECTION 4: First aid measures
4.1. Description of first aid measures

Inhalation:
No need for first aid is anticipated.

Skin Contact:
No need for first aid is anticipated.

Eye Contact:
No need for first aid is anticipated.

If Swallowed:
No need for first aid is anticipated.

SECTION 5: Fire-fighting measures
In case of fire: Use a fire fighting agent suitable for ordinary combustible material such as water or foam.

SECTION 6: Accidental release measures
6.1. Personal precautions, protective equipment and emergency procedures
Not applicable.

6.2. Environmental precautions
Not applicable.

6.3. Methods and material for containment and cleaning up
Not applicable.

SECTION 7: Handling and storage
7.1. Precautions for safe handling
This product is considered to be an article which does not release or otherwise result in exposure to a hazardous chemical
under normal use conditions.

7.2. Conditions for safe storage including any incompatibilities
No special storage requirements.



__________________________________________________________________________________________

                                                                                                               Page   2   of   4
                                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 42 of 78




3M™ Health Care Particulate Respirator and Surgical Mask 1860         0 /0 /




SECTION 8: Exposure controls/personal protection
This product is considered to be an article which does not release or otherwise result in exposure to a hazardous chemical
under normal use conditions. No engineering controls or personal protective equipment (PPE) are necessary.


SECTION 9: Physical and chemical properties
9.1. Information on basic physical and chemical properties
     General Physical Form:                                Solid
     Specific Physical Form:                               Non-Woven Material
     Odor, Color, Grade:                                   Turquoise outer shell, white inner shell, no odor
     Odor threshold                                        Not Applicable
     pH                                                    Not Applicable
     Melting point                                         No Data Available
     Boiling Point                                         Not Applicable
     Flash Point                                           Not Applicable
     Evaporation rate                                      Not Applicable
     Flammability (solid, gas)                             Not Classified
     Flammable Limits(LEL)                                 Not Applicable
     Flammable Limits(UEL)                                 Not Applicable
     Vapor Pressure                                        Not Applicable
     Vapor Density                                         Not Applicable
     Specific Gravity                                      Not Applicable
     Solubility In Water                                   Not Applicable
     Solubility- non-water                                 Not Applicable
     Partition coefficient: n-octanol/ water               No Data Available
     Autoignition temperature                              Not Applicable
     Decomposition temperature                             Not Applicable
     Viscosity                                             Not Applicable
     Volatile Organic Compounds                            Not Applicable
     Percent volatile                                      Not Applicable
     VOC Less H2O & Exempt Solvents                        Not Applicable

SECTION 10: Stability and reactivity
This material is considered to be non reactive under normal use conditions.

SECTION 11: Toxicological information
Inhalation:
No health effects are expected

Skin Contact:
No health effects are expected

Eye Contact:
No health effects are expected

Ingestion:
No health effects are expected

Additional Information:
This product, when used under reasonable conditions and in accordance with the directions for use, should not present a
__________________________________________________________________________________________

                                                                                                           Page   3   of     4
                                                                                                            Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 43 of 78




3M™ Health Care Particulate Respirator and Surgical Mask 1860          0 /0 /



health hazard. However, use or processing of the product in a manner not in accordance with the product's directions for use
may affect the performance of the product and may present potential health and safety hazards.

SECTION 12: Ecological information
This article is expected to present a low environmental risk either because use and disposal are unlikely to result in a
significant release of components to the environment or because those components that may be released are expected to have
insignificant environmental impact.

  SECTION 13: Disposal considerations
Dispose of contents/container in accordance with the local/regional/national/international regulations.

SECTION 14: Transport Information

For Transport Information, please visit http://3M.com/Transportinfo or call 1-800-364-3577 or 651-737-6501.

SECTION 15: Regulatory information
Chemical Inventories
This product is an article as defined by TSCA regulations, and is exempt from TSCA Inventory requirements.

SECTION 16: Other information
NFPA Hazard Classification
Health: 0 Flammability: 1           Instability:   0   Special Hazards:     None


National Fire Protection Association (NFPA) hazard ratings are designed for use by emergency response personnel to address
the hazards that are presented by short-term, acute exposure to a material under conditions of fire, spill, or similar
emergencies. Hazard ratings are primarily based on the inherent physical and toxic properties of the material but also include
the toxic properties of combustion or decomposition products that are known to be generated in significant quantities.


Document Group:                 07-3087-9                        Version Number:                 1.02
Issue Date:                     06/06/18                         Supercedes Date:                03/20/15

DISCLAIMER: The information in this Article Information Sheet (AIS) is believed to be correct as of the date
issued.3MMAKES NO WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR COURSE OF
PERFORMANCE OR USAGE OF TRADE.User is responsible for determining whether the3Mproduct is fit for a particular
purpose and suitable for user's method of use or application.Given the variety of factors that can affect the use and application
of a3Mproduct, some of which are uniquely within the user's knowledge and control,it is essential that the user evaluate
the3Mproduct to determine whether it is fit for a particular purpose and suitable for user's method of use or application.

3Mprovides information in electronic form as a service to its customers. Due to the remote possibility that electronic
transfer may have resulted in errors, omissions or alterations in this information,3Mmakes no representations as to its
completeness or accuracy. In addition, information obtained from a database may not be as current as the information in the
AIS available directly from3M.

3M USA AISs are available at www.3M.com

__________________________________________________________________________________________

                                                                                                             Page    4   of     4
                                                                                                                      Exhibit 2
       Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 44 of 78




               Order Confirmation                                                                                                           Page 1 of 1
3M Company
220-9E-02 3M Center
ST. PAUL MN 55144
USA
 Ship From                           Order Date                            Customer PO Nbr                     3M Order Nbr
See Below                             7                                    39031                               FK58028


Payment Terms                                     Incoterms                                        3M Customer Service Contact
Net 30 Days                                       EXW                                              Name:
                                                  EX WORKS                                         Phone: 1-651-555-5819
                                                                                                   Fax:
                                                                                                   e-mail:           @MMM.COM
Sold To:                                             Bill To:                                             Ship To:

            PO BOX                                              PO BOX
               M         55144                                     M              55144
Account Nbr:                                         Account Nbr:                                         Account Nbr:
Order Notes:



Cust Line Nbr    3M ID            Product Description                Order Qty Qty To Deliver Customer          Delivery Date Unit Price    Net Price
3M Line Nbr      UPC                                                 Unit      Unit           Requested Date
                 Catalog ID
                 Material Ordered
 1               70070612364      Cust. Part Nbr.   31078                00,000                7                  7              0,000.00   1.82
10               707387419424                                        EA             EA
                                  and Surgical Mask 1860, N95
                 1438BC-12        120 EA/Case
                 7010271234
                                  70070612364
                                  Ship From: 1102 Roanoke,TX
                                  Contract Nbr: 00000221
                                                                                                                          Exhibit 2
      Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 45 of 78




                             Invoice
                                                                                                                                           Page 1 of 1
Invoice Nbr                  Invoice Date            Order Date              Payment Terms                       Payment Due Date
FK58028                      07/28/2020              07/28/2020              Net 30 Days                         Received By 07/28/2020      0,000.00
                                                                                                                 USD


Bill of Lading Nbr           Delivery Nbr            Shipment Date           Carrier                             Customer PO Nbr
DACF047539                   8012037791              07/28/2020              ROBINSON, C H WORLDWIDE             39031



Ship to:        Account Nbr 26229450                                         Bill to:   Account Nbr 16105028


                                                                                        PO BOX
                                                                                           M            55144




Obligor:   Account Nbr 16105028                                              Sold to:   Account Nbr 16105028


           PO BOX                                                                       PO BOX
              M              55144                                                         M            55144
3M Contact:                  J                                               Ship From:
Phone:                       1 16515555819                                   Shipment Nbr:
Email:                       J         @MMM.COM
Incoterms:                   DAP PREPAID                                     Pro/Parcel Tracking Nbr:
3M Order Nbr:

Cust Line Nbr        3M ID                      Product Description                                             Qty           Unit Price      Amount
3M Line Nbr          UPC                                                                                        UOM
                     Catalog ID
                     Material Ordered
--                                              1860 Respirator and Surgical Mask,120 EA/CS
                     70070612364                70070612364                                                      00,000         0,000.00                 0,000.00
10
                     707387419424               Batch Nbr: B                                                    EA*
                     1438BC-12
                     7010271234
                                                3M(TM)
                                                Mask 1860, N95 120 EA/Case
                                                70070612364



                                                Order Special Charges / Allowances
                                                     Order Fee                                                                                                   500.00
                                                Tax Details
                                                     State Tax @ Mixed Rate                                                                                         0.00
                                                     County Tax @ 2%                                                                                             , 00.00
Please remit payment to:                         Financial EDI payment to:                        Invoice Value
                                                                                                  Special Charges / Allowances Total                         500.00
                                                                                                  Freight Total                                                0.00
                                                                                                  Tax Total
                                                                                                  Invoice Total                                         ,0   ,     0.00
                                                                                                  Currency                                                         USD
Payment Ref:      9400980735




Please refer to terms and conditions of sale.
                                                                                                                      Exhibit 2
       Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 46 of 78




                           Ship Notice                                                                                                                Page 1 of 1

                           Transmission Date: 0 /     /2020                     To: Billing Contact
Ship From              Shipment Date           Estimated Delivery Date            Gross Weight                      Shipment Cartons        Shipment Pallets
1102                    07/28/2020             07/28/2020                         4,450,000.000 LB
Roanoke, TX
Incoterms              Transport Mode          Carrier Information                                                 Customer Service
 DAP                   CPU_FTL                 Name: ROBINSON, C H WORLDWIDE       SCAC: RBTW                      Jac
 PREPAID                                       Bill of Lading:DACF047539                                           Phone Nbr: 1-651-555-5819
                                               PRO Nbr: 7101416377                                                 Email:

 Sold to                                   Bill to                                Ship to                          Contact
                                                                                                                    Billing Contact


 Account Nbr:
                                                                                  Account Nbr:

3M Order Nbr      Delivery Nbr        Order Date     Customer PO Nbr                   Order Gross Weight   Order Cartons      Mark Label
FK58028           8012037791          07/28/2020     39031                                  ,000.000 LB

Cust Line Nbr     3M ID                      Product Description                                                   Order Qty                Shipped Qty
3M Line Nbr       UPC                                                                                              UOM                      UOM
                  Catalog ID
                  Material Ordered
1                 70070612364                1860 Respirator and Surgical Mask,120 EA/CS                            00,000                   00,000
10                707387419424               IN (16,5 INCH X 11,2 INCH X 8,5 INCH)                                 EA*                      EA*
                                             70070612364
                  1438BC-12
                  7010271234




* Items listed using customer units
                                                                               Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 47 of 78
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 48 of 78
                                                                      TEST REPORT                                     Exhibit 2
                   IBR JN: 21012A                                                   Performed for: State of Vermont Public Service & Govt
                                                                                 Customer Contact: Raymond Forsell
                Test Date: 2 - 3 April 2020                                     Customer Location: Vermont

    Test Method: 42 CFR Parts 84.180 Airflow resistance and 84.181 Particle efficiency test methods (Abbreviated)

    Sample Description:     Control Group - Face Mask 3M, 1860, N95 (REGULAR)
                            Treated Group - Face Mask 3M, 1860S, N95 (SMALL)
    Sample Source: UVM Medical Center
    Date Received: 1 April, 2020

    Fluid: Air
    Flow rate: 85 ± 2 lpm
    Contaminant: 0.08µm (±15% CV) Latex Microspheres (Neutralized)
                Temp (°C) : 21.0             RH (%) : 43.2               BP (mmHg) : 735.0

                                              Airflow                                     Particle Modifications to the test: Samples were tested as
                                             Resistance          Particle Counts         Efficiency received with no humidity conditioning. A near
          Sample ID             Group           (Pa)        Upstream Downstream              (%)       monodispersed polystyrene latex bead (PSL) was used as
           21012-1             Control           68          210291          7089          96.63       the contaminant for determining the particle efficiency
           21012-2             Control           68          216088          8817          95.92       of the two lots of samples. There was no loading of the
           21012-3             Control           74          248087          3056          98.77       filters.
           21012-4             Control           78          218357          4317          98.02
           21012-5             Control           78          263180          4270          98.38       The two groups of masks were of different sizes. The
           21012-6             Contorl           64          224966          1520          99.32       control group was Style 1860 and the treated group
           21012-7             Control           78          234729          3242          98.62       was Style 1860S.
           21012-8             Control           80          228090          2705          98.81
           21012-9             Control           82          222347          4150          98.13
          21012-10             Control           82          207988          5366          97.42
          21021-11             Control           79          232040          2680          98.85
          21021-12             Control           65          221036          2058          99.07
          21021-13             Control           64          222451          2376          98.93
          21021-14             Control           80          208942          5251          97.49
          21021-15             Control           82          213550          5797          97.29
          21012-31               20x            102          179597          6817          96.20
          21012-32               20x            104          218513          7805          96.43
          21012-33               20x             96          218816          5234          97.61
          21012-34               20x            100          188760          6343          96.64                            Control
          21012-35               20x            102          220064          4968          97.74
          21012-36               20x            101          219042          4706          97.85
          21012-37               20x             98          240110          5040          97.90
          21012-38               20x            102          229872          6053          97.37
          21012-39               20x             98          219577          4464          97.97
          21012-40               20x            100          231648          5413          97.66
          21012-41               20x            102          212234          5139          97.58
          21012-42               20x            102          254892          7247          97.16
          21012-43               20x            108          217025          4113          98.10
          21012-44               20x            106          198884          4263          97.86                            Treated
          21012-45               20x            102          228955          6695          97.08
    Notice: These data relate only to the samples tested. This report may be copied only in its entirety.
    Performed By: RB                                      Data Location: RB-116




                               SGS IBR Laboratories Inc., 11599 Morrissey Rd., Grass Lake, MI 49240 USA
                                                         Voice: +1 517 522 8453
                                                                                                                                              Page 1 of 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 49 of 78
                                                                      TEST REPORT                                        Exhibit 2
                   IBR JN: 21012A                                            Performed for: State of Vermont Public Service & Govt
                                                                          Customer Contact: Raymond Forsell
                Test Date: 2 - 3 April 2020                              Customer Location: Vermont

    Test Method: 42 CFR Parts 84.180 Airflow resistance and 84.181 Particle efficiency test methods (Abbreviated)

    Sample Description:     Control Group - Face Mask 3M, 1860, N95 (REGULAR)
                            Treated Group - Face Mask 3M, 1860S, N95 (SMALL)
    Sample Source: UVM Medical Center
    Date Received: 1 April, 2020

    Anova: Single Factor - Particle Efficiency - Alpha=0.01
    SUMMARY
           Groups               Count            Sum           Average          Variance
    Control - Style 1860          15           1471.65          98.11             0.96
    12 Dose - Style 1860S         15           1461.15          97.41             0.35

    ANOVA
     Source of Variation         SS             df                MS                F           P-value        F crit
    Between Groups             3.675            1               3.6750           5.6387         0.0247        7.6356
    Within Groups              18.249           28              0.6517

    Total                      21.924           29

    Anova: Single Factor - Differential Pressure - Alpha=0.01
    SUMMARY
           Groups               Count           Sum          Average      Variance
    Control - Style 1860                15          1122             74.8        48.6
    12 Dose - Style 1860S               15          1523     101.5333333 9.266666667

    ANOVA
     Source of Variation         SS             df                MS            F       P-value    F crit
    Between Groups           5360.033333               1       5360.033333 185.2546083 7.2197E-14 7.635619
    Within Groups            810.1333333              28       28.93333333

    Total                    6170.166667              29

        Manufacturer                 Model No.                Serial No.       IBR ID            Range of Use               Cal Due
           Meriam                 50MW20-1-1/2               L-1554-3R8        AF-101             1.5-22 scfm             7/22/2023
            Dwyer                     475-0-M                   E11AD         MAN-61            0.1-10.0 inH2O            6/18/2020
            Dwyer                     477AV-0                  02N2VX         MAN-64            0.1-10.0 inH2O            1/28/2021
            Omega                    OM-DVTH               421-0417-0051      RH-211            10-90%, 10-50C            1/10/2021
            Vaisala                    PTU300                 R3240750        RH-209             500-1100 hPa              8/9/2020
              TSI                       3080                  70902080          N/A               10-1000nm               6/30/2020
              TSI                       3772                  70907300          N/A           10000 particles/cc          6/30/2020
              TSI                       3080                  70502006          N/A               10-1000nm               7/22/2020
              TSI                       3772                3772113401          N/A           10000 particles/cc          7/22/2020
    Notice: These data relate only to the samples tested. This report may be copied only in its entirety.
    Performed By: RB                                     Data Location: RB-116


                                                                                                          Reviewed by:
                                                                                                                         Daniel R. Miller, Air Labs Manager

            Revision            Editorial/Technical                               Description                            Approved by       Release Date
                                                           Initial release                                                  DRM             4/4/2020




                              SGS IBR Laboratories Inc., 11599 Morrissey Rd., Grass Lake, MI 49240 USA
                                                        Voice: +1 517 522 8453
                                                                                                                                             Page 2 of 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 50 of 78
                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 51 of 78
                                                                                                                                           Exhibit 2
                                                                                                                                          D3-GIS-02-IC-46-CN




  SGS-CSTC Standards Technical Services Co., Ltd. Shenzhen Branch
  SGS Bldg, No. 4 , Jianghao Industrial Park, No. 430 ,Jihua Road, Bantian , Longgang District ,Shenzhen ,China, 518129
  Tel:86 755 25328888


                                                           INSPECTION REPORT
                                                                                          Report No.:             ITI-2020-0109-SZ
  To:          Inspiration drug stores                                                    Date:                   2020/09/03
  Att:         Mr Feng
  From:        Sungel Zhang                                                               E-mail:                 Sungel.zhang@sgs.com

  SGS File No.:                       ITI-2020-INY-0037                                                                  Product family view
  Applicant:                          Inspiration drug stores
  Declared importer:                  Inspiration drug stores
                                      Shenzhen Delong Huale Electronic Technology
  Declared exporter:
                                      Co.Ltd
  Supplier:                           N /A
  Style Number:                       3M1860
  Product description:                3M N95 Surgical Mask
  P.O. Number:                        /
  Service performed:                  Pre-shipment Inspection
  Inspection Date:                    2020/09/03
  Inspection Location:                Dongguan, China

  Inspection Criteria
  Reference sample provided by                                                                              Not Available
  Client instruction/specification                                                                          NO
  SGS WI number                                                                                             D3-GIS-02-IC-34
  Other                                                                                                     NIL


  Overall Inspection Conclusion:                                                                            Subject to client's evaluation


  Inspection Summary:
  1. Quantity check:                                                                                        Conform
  2. Visual quality check :                                                                                 Conform
  3. Package check:                                                                                         Subject to client's evaluation
  4. Specification check:                                                                                   Subject to client's evaluation
  5. Inner check:                                                                                           Subject to client's evaluation


    Problem Remark: One carton package with obvious extrusion and deformation.


    Inspector:          Sungel Zhang                                             Factory Representative:                                      Mr. Feng




  This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
  limitation of liability, indemnification and jurisdiction issues defined therein.
  Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
  consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
  to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
  alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

  [Rev03 Dec.02nd 2019]                                                                                                                                  Page 1 of 7
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 52 of 78
                                                                                                                                               Exhibit 2
                                                                                                                                          D3-GIS-02-IC-46-CN




  1. Quantity Check:                                                                                                        Conform

                                                                                         Inspection Qty.
  Style / Item/                                                                                                                            Number of Cartons
                              P.O. No.                   Order Qty.                 (Presented Qty. for insp.)
     Article
                                                                                   Packed         Not Packed                            Packed              Not packed
    3M 1860                         /                   500040 PCS                4167 CTN             0                               4167CTN                   0
                                         Total:         500040 PCS                4167CTN              0                               4167CTN                   0

  Style / Item/ Article                  Inner box/ctn                           Pcs/ctn                      package (CTN)                       Total Qty(pcs)
        3M 1860                              6box                                120pcs                           4167                               500040
                                                                                  Total                           4167                               500040
  Sample size: 10CTN


  2. Visual quality check :                          Conform
  Comments:Appearance check, not found dirty and damage.(sample: 30pcs)
  Refer to photos taken


  3. Package check:                                                                      Subject to client's evaluation
  All the inner box are the same (sample size:2CTN),
  20pcs/inner box. The inner box has the brand, the manufacturer and the address. And not found any damage,
  such as obvious extrusion or deformation for the inner box(sample size:10inner box).
  No package with obvious extrusion and deformation.(sample size:5CTN)


  4. Specification check                                                                     Subject to client's evaluation

  Item No:                                                                                  3M N95 Surgical Mask

                                                                         4.35                 4.23                   4.19                  4.33                  4.44
                                               Sample size
  Gross weight per carton(kg)
                                                10carton
                                                                         4.22                 4.30                   4.11                  4.40                  4.25




  5. Inner check                                              Subject to client's evaluation
   4 layers material for the mask. (non-woven fabric+melt blown fabric+melt blown fabric+ setting cotton)
   Refer to photos taken(sample size:1pc)

  *Information of the measurement / testing equipment：
                                                                                              Measuring                Calibration
     No.                  Equipment name                          Serial number                                                                  Calibration Nbr
                                                                                                range                 (Yes/No/NA)
      1                 ELECTRONIC SCALE                                LM-T01                 0-150KG                     NO                            NO



  6. Packing:

   6.1 Individual packing conformity:                                       Subject to client's evaluation
  Comments:6 inner box packed in a carton

  6.2 Inner packing:                                                        Subject to client's evaluation
  This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
  limitation of liability, indemnification and jurisdiction issues defined therein.
  Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
  consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
  to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
  alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

  [Rev03 Dec.02nd 2019]                                                                                                                                  Page 2 of 7
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 53 of 78
                                                                                                                                            Exhibit 2
                                                                                                                                          D3-GIS-02-IC-46-CN




  Comments: 20pcs packed in a box. 6inner box packed in a carton

  6.3 Export packing:                                                       Subject to client's evaluation
  Comments: Please refer to photo

  6.4 Samples selected from 10 cartons


  7. Marking / Label:

  7.1 Bar code:                              Subject to client's evaluation
  Comments:No bar code was found on packing and product.
  - Please refer to photo.

  7.2 Shipping mark conformity:                                             Subject to client's evaluation
  Comments: no shipping mark
  Please refer to photo

  7.3 Marking & label conformity:                                           Subject to client's evaluation
  Comments: Please refer to photo

  7.4 Brand:3M


   8. Informative Remark:
  Business license copy were provide by the declared supplier, but no product certificate of comformity and
  product test report provide by the declared supplier


   9. Inspection Environment:
  Lighting:                                                      Room Light
  Inspection place:                                              Transfer Warehouse
  Inspection done on:                                            Transfer Warehouse
  Cleanliness:                                                   Clean
  Weather condition:                                             Dry




  Note:

  This content of this report only covers the inspection of product appearance and basic functions.
  Performance test and compliance verification are not covered in this report. This report reflects the
  reasonable efforts of inspectors in the process, identify the obvious defects within the visible and
  accessible range of the product.
  The applicant shown on the first page of this report is the only user and beneficiary of this report.




  This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
  limitation of liability, indemnification and jurisdiction issues defined therein.
  Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
  consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
  to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
  alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

  [Rev03 Dec.02nd 2019]                                                                                                                                  Page 3 of 7
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 54 of 78
                                                                                                                                           Exhibit 2
                                                                                                                                          D3-GIS-02-IC-46-CN




   10. Attachment




                          Product in warehouse                                                                   Product in warehouse




                      Weight check for the carton                                                            Weight check for the carton




                               Carton positive                                                                           Carton side




  This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
  limitation of liability, indemnification and jurisdiction issues defined therein.
  Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
  consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
  to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
  alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

  [Rev03 Dec.02nd 2019]                                                                                                                                  Page 4 of 7
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 55 of 78
                                                                                                                                             Exhibit 2
                                                                                                                                          D3-GIS-02-IC-46-CN




                                     Marking                                                               Packing inside 20*6inner box




                             Inner box marking                                                                      Inner box marking




                             Inner box marking                                                                      Inner box marking




  This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
  limitation of liability, indemnification and jurisdiction issues defined therein.
  Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
  consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
  to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
  alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

  [Rev03 Dec.02nd 2019]                                                                                                                                  Page 5 of 7
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 56 of 78
                                                                                                                                           Exhibit 2
                                                                                                                                          D3-GIS-02-IC-46-CN




                             Inner box marking                                                                Packing for the inner box




                                     Manual                                                                       Quantity in innerbox




                                 Product view                                                                           Product view




  This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
  limitation of liability, indemnification and jurisdiction issues defined therein.
  Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
  consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
  to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
  alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

  [Rev03 Dec.02nd 2019]                                                                                                                                  Page 6 of 7
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 57 of 78
                                                                                                                                           Exhibit 2
                                                                                                                                          D3-GIS-02-IC-46-CN




                                 Product view                                                                           Product view




                    Internal components: 4 Layer                                                            Internal components:4 Layer




                             Business license                                                                               Manual

                                                                                 ---END---




  This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
  limitation of liability, indemnification and jurisdiction issues defined therein.
  Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
  consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
  to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
  alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

  [Rev03 Dec.02nd 2019]                                                                                                                                  Page 7 of 7
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 58 of 78
                                                                                                                              Exhibit 2
 Evaluation of Decontaminated N95 Respirators

 Date Tested: 5/8/2020 5/11/2020
 Respirator Model: 3M 1860
 Tests: Filtration with NaCl (modified version of STP-0059), Manikin Fit Factor with Static Advanced Headform, and Strap
 Integrity with Tensile Testing
 Decontamination Method: DiKlor -G Sterilization




 Decontamination Cycles: 6 cycles
 While decontamination and reuse of FFRs are not consistent with standard and approved usage, these options
 may need to be considered when FFR shortages exist. This assessment was developed to quantify the filtration
 efficiency and manikin fit factor1 of an N95 respirator that has been decontaminated. This assessment is not to
 determine the effectiveness of the decontamination procedure at killing pathogenic microorganisms. The
 results provided in this report are specific to the subset of samples that were provided to NPPTL for evaluation.
 These results may be used to update the CDC guidance for Crisis Capacity Strategies (during known shortages).

 20 respirators that were unworn and not subjected to any pathogenic microorganisms were submitted for
 evaluation. This included 15 respirators that were subjected to 6 cycles of the DiKlor-G® Sterilization process
 and an additional 5 respirators that served as controls. Figure 1 photos document the procedures used. The
 samples were tested using a modified version of the NIOSH Standard Test Procedure (STP) TEB-APR-STP-0059 to
 determine particulate filtration efficiency. The TSI, Inc. model 8130 using sodium chloride aerosol was used for
 the filtration evaluation. For the laboratory fit evaluation, a static manikin headform was used to quantify
 changes in manikin fit factor. The TSI, Inc. PortaCount® PRO+ 8038 in “N95 Enabled mode was used for this
 evaluation. Additionally, tensile strength testing of the straps was performed to determine changes in strap
 integrity. The Instron® 5943 Tensile Tester was used for this evaluation. The full assessment plan can be found
 here.

 Filtration Efficiency Results: The minimum and maximum filter efficiencies were 99.13% and 99.62%,
 respectively. All respirators measured more than 95%. See Table 1.

 Manikin Fit Factor Results: The manikin fit factor showed passing fit factors (greater than 100) for all respirators
 evaluated. The manikin fit test procedure used in this assessment did not show any detriments in fit associated
 with the decontamination method used. See Table 2.




 1The American Industrial Hygiene Association defines the Manikin Fit Factor as “An expression related to the amount of leakage measured through the
 face or neck seal of a respirator mounted to a manikin under specified airflow and environmental conditions. If the challenge to the seal is an airborne
 substance, it is the ratio of its airborne concentration outside the respirator divided by the concentration that enters the respirator through the seal. If the
 challenge is airflow or air pressure, conditions and assumptions for quantifying leakage must be specified. Leakage from other sources (e.g., air purifying
 elements) must be essentially zero. The respirator may be mounted to the manikin without sealants; be partially sealed to the manikin; or be sealed to the
 manikin with artificially induced leaks.
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 59 of 78
                                                               Exhibit 2




 Figure 1. Laboratory Test Photos
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 60 of 78
                                                                                                         Exhibit 2
 Table 1. Filter Efficiency Evaluation

  Respirator Model,                                        Initial Filter                         Maximum           Filter
                             Treated       Flow Rate                          Initial Percent
  Decon Method, #                                           Resistance                             Percent        Efficiency
                            Sample #         (Lpm)                             Leakage (%)
      of cycles                                             (mmH2O)                              Leakage (%)          (%)
                                1              85               8.2                0.402            0.604           99.40

                                2              85               9.8                0.796             0.621          99.38

                                3              85               9.0                0.397             0.575          99.43

                                4              85               8.3                0.575             0.874          99.13

  3M 1860, DiKlor-G,            5              85               9.3                0.259             0.386          99.61
      6 cycles                                 85               9.4                0.343             0.532          99.47
                                6
  Min Fil Eff: 99.13%           7              85               8.8                0.494             0.619          99.38

                                8              85               8.8                0.260             0.381          99.62
  Max Fil Eff: 99.62%
                                9              85               8.9                0.359             0.551          99.45

                                10             85               8.6                0.402             0.605          99.40

                            Control 1          85               8.5                0.333             0.468          99.53
                            Control 2          85               8.9                0.444             0.568          99.43
                            Control 3          85               8.6                0.292             0.409          99.59

 Notes:
          The test method utilized in this assessment is not the NIOSH standard test procedure that is used for certification
          of respirators. Respirators assessed to this modified test plan do not necessarily meet the requirements of STP-
          0059, and therefore cannot be considered equivalent to N95 respirators that were tested to STP-0059.
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 61 of 78
                                                                                                        Exhibit 2
 Table 2. Manikin Fit Evaluation

                                         Manikin Fit Factor of Decontaminated N95s
  Respirator Model,                                                                                                Overall
                                 Treated            mFF Normal            mFF Deep           mFF Normal
  Decon Method, #                                                                                                 Manikin Fit
                                Sample #            Breathing 1           Breathing          Breathing 2
      of cycles                                                                                                    Factor
                                    11                  200+                 200+                200+               200+

                                    12                  200+                 200+                200+                 200+
  3M 1860, DiKlor-G,
      6 cycles                      13                  200+                 200+                200+                 200+

                                    14                  200+                 200+                200+                 200+
   Static Advanced
  Medium Headform                   15                  200+                 200+                200+                 200+
  (Hanson Robotics)                                     200+                  188                200+                  196
                                Control 4
                                Control 5               200+                 200+                200+                 200+
 Notes:
          Per OSHA 1910.134(f)(7), if the fit factor as determined through an OSHA-accepted quantitative fit testing protocol
          is equal to or greater than 100 for tight-fitting half facepieces, then the fit test has been passed for that respirator.
          This assessment does not include fit testing of people and only uses two exercises (normal and deep breathing) on
          a manikin headform.
          This assessment is a laboratory evaluation using a manikin headform and varies greatly from the OSHA individual
          fit test. This headform testing only includes normal breathing and deep breathing on a stationary (non-moving)
          headform; therefore, fit results from this assessment cannot be directly translated to using the standard OSHA-
          accepted test. Instead, this testing provides an indication of the change in fit performance (if any) associated with
          the decontamination of respirators.




 Table 3. Strap Integrity Evaluation
                            Tensile Force in Respirator Straps of Decontaminated N95s
                                     (recorded force values are at 150% strain)
     Respirator Model, Decon                                              Force in Top                      Force in Bottom
                                       Straps from Treated Sample #
        Method, # of cycles                                                 Strap (N)                          Strap (N)
                                                     1                        3.207                              3.124
                                                           2                             3.165                    2.893
                                                        3                                3.178                    2.931
                                               Decontaminated Strap
                                                                                         3.183                    2.983
                                                     Average
    3M 1860, DiKlor-G, 6 cycles
                                                    Control 1                            2.904                    2.614
                                                      Control 2                          2.796                    2.712
                                               Control Strap Average                     2.85                     2.663
                                                     % Change
                                              ((Deconned - Controls) /                  11.7%                      12%
                                                     Controls)
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 62 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 63 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 64 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 65 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 66 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 67 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 68 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 69 of 78



                                                                                       Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 70 of 78
                                                                                                               Exhibit 2

3M™ Health Care Particulate Respirator and Surgical Mask 1860            0 /0 /




Article Information Sheet
Copyright,2018,3M Company.
All rights reserved. Copying and/or downloading of this information for the purpose of properly utilizing 3M products is
allowed provided that: (1) the information is copied in full with no changes unless prior written agreement is obtained from
3M, and (2) neither the copy nor the original is resold or otherwise distributed with the intention of earning a profit thereon.

This Article Information Sheet is provided as a courtesy in response to a customer request. A Safety Data Sheet (SDS) has not
been prepared for these product(s) because they are articles. Articles are not subject to the Occupational Safety and Health
Administration’s Hazard Communication Standard (29 CFR 1910.1200(b)(6)(v)). As defined in this standard: “Article”
means a manufactured item other than a fluid or particle: (i) which is formed to a specific shape or design during
manufacture; (ii) which has end use function(s) dependent in whole or in part upon its shape or design during end use; and
(iii) which under normal conditions of use does not release more than very small quantities, e.g., minute or trace amounts of a
hazardous chemical, and does not pose a physical hazard or health risk to employees.

Document Group:                 07-3087-9                        Version Number:                  1.02
Issue Date:                     0 /0 /                           Supercedes Date:                 03/20/15

SECTION 1: Identification
1.1. Product identifier
3M™ Health Care Particulate Respirator and Surgical Mask 1860



Product Identification Numbers
70-0706-1236-4, 70-0715-6453-1, GT-5000-6279-6, XA-0100-0053-8, XA-0100-0121-3

1.2. Recommended use and restrictions on use

Recommended use
Respiratory Protection

1.3. Supplier’s details
     MANUFACTURER:                        3M
     DIVISION:                            Personal Safety Division
     ADDRESS:                             3M Center, St. Paul, MN 55144-1000, USA
     Telephone:                           1-888-3M HELPS (1-888-364-3577)

1.4. Emergency telephone number
1-800-364-3577 or (651) 737-6501 (24 hours)

SECTION 2: Hazard identification
This product is exempt from hazard classification according to OSHA Hazard Communication Standard, 29 CFR 1910.1200.


SECTION 3: Composition/information on ingredients
Ingredient                                                  C.A.S. No.              % by Wt

__________________________________________________________________________________________

                                                                                                              Page    1   of       4
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 71 of 78
                                                                                                                Exhibit 2

3M™ Health Care Particulate Respirator and Surgical Mask 1860           0 /0 /




Polyester                                                   25038-59-9               30 - 40 Trade Secret *
POLYPROPYLENE                                               9003-07-0                30 - 33 Trade Secret *
Polyisoprene rubber                                         Unknown                  18 - 20 Trade Secret *
Aluminum strip                                              Unknown                  9 - 11 Trade Secret *
Steel                                                       Unknown                  2 - 5 Trade Secret *
Polyester/polyurethane foam                                 Unknown                  1 - 2 Trade Secret *
Ethylene/Acrylic Acid Copolymer                             Unknown                 < 1 Trade Secret *
Isooctyl Acrylate/Acrylic Acid Copolymer                    Unknown                 < 1 Trade Secret *

*The specific chemical identity and/or exact percentage (concentration) of this composition has been withheld as a trade
secret.

SECTION 4: First aid measures
4.1. Description of first aid measures

Inhalation:
No need for first aid is anticipated.

Skin Contact:
No need for first aid is anticipated.

Eye Contact:
No need for first aid is anticipated.

If Swallowed:
No need for first aid is anticipated.

SECTION 5: Fire-fighting measures
In case of fire: Use a fire fighting agent suitable for ordinary combustible material such as water or foam.

SECTION 6: Accidental release measures
6.1. Personal precautions, protective equipment and emergency procedures
Not applicable.

6.2. Environmental precautions
Not applicable.

6.3. Methods and material for containment and cleaning up
Not applicable.

SECTION 7: Handling and storage
7.1. Precautions for safe handling
This product is considered to be an article which does not release or otherwise result in exposure to a hazardous chemical
under normal use conditions.

7.2. Conditions for safe storage including any incompatibilities
No special storage requirements.



__________________________________________________________________________________________

                                                                                                               Page   2   of   4
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 72 of 78
                                                                                                              Exhibit 2

3M™ Health Care Particulate Respirator and Surgical Mask 1860         0 /0 /




SECTION 8: Exposure controls/personal protection
This product is considered to be an article which does not release or otherwise result in exposure to a hazardous chemical
under normal use conditions. No engineering controls or personal protective equipment (PPE) are necessary.


SECTION 9: Physical and chemical properties
9.1. Information on basic physical and chemical properties
     General Physical Form:                                Solid
     Specific Physical Form:                               Non-Woven Material
     Odor, Color, Grade:                                   Turquoise outer shell, white inner shell, no odor
     Odor threshold                                        Not Applicable
     pH                                                    Not Applicable
     Melting point                                         No Data Available
     Boiling Point                                         Not Applicable
     Flash Point                                           Not Applicable
     Evaporation rate                                      Not Applicable
     Flammability (solid, gas)                             Not Classified
     Flammable Limits(LEL)                                 Not Applicable
     Flammable Limits(UEL)                                 Not Applicable
     Vapor Pressure                                        Not Applicable
     Vapor Density                                         Not Applicable
     Specific Gravity                                      Not Applicable
     Solubility In Water                                   Not Applicable
     Solubility- non-water                                 Not Applicable
     Partition coefficient: n-octanol/ water               No Data Available
     Autoignition temperature                              Not Applicable
     Decomposition temperature                             Not Applicable
     Viscosity                                             Not Applicable
     Volatile Organic Compounds                            Not Applicable
     Percent volatile                                      Not Applicable
     VOC Less H2O & Exempt Solvents                        Not Applicable

SECTION 10: Stability and reactivity
This material is considered to be non reactive under normal use conditions.

SECTION 11: Toxicological information
Inhalation:
No health effects are expected

Skin Contact:
No health effects are expected

Eye Contact:
No health effects are expected

Ingestion:
No health effects are expected

Additional Information:
This product, when used under reasonable conditions and in accordance with the directions for use, should not present a
__________________________________________________________________________________________

                                                                                                           Page   3   of     4
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 73 of 78
                                                                                                             Exhibit 2

3M™ Health Care Particulate Respirator and Surgical Mask 1860          0 /0 /



health hazard. However, use or processing of the product in a manner not in accordance with the product's directions for use
may affect the performance of the product and may present potential health and safety hazards.

SECTION 12: Ecological information
This article is expected to present a low environmental risk either because use and disposal are unlikely to result in a
significant release of components to the environment or because those components that may be released are expected to have
insignificant environmental impact.

  SECTION 13: Disposal considerations
Dispose of contents/container in accordance with the local/regional/national/international regulations.

SECTION 14: Transport Information

For Transport Information, please visit http://3M.com/Transportinfo or call 1-800-364-3577 or 651-737-6501.

SECTION 15: Regulatory information
Chemical Inventories
This product is an article as defined by TSCA regulations, and is exempt from TSCA Inventory requirements.

SECTION 16: Other information
NFPA Hazard Classification
Health: 0 Flammability: 1           Instability:   0   Special Hazards:     None


National Fire Protection Association (NFPA) hazard ratings are designed for use by emergency response personnel to address
the hazards that are presented by short-term, acute exposure to a material under conditions of fire, spill, or similar
emergencies. Hazard ratings are primarily based on the inherent physical and toxic properties of the material but also include
the toxic properties of combustion or decomposition products that are known to be generated in significant quantities.


Document Group:                 07-3087-9                        Version Number:                 1.02
Issue Date:                     06/06/18                         Supercedes Date:                03/20/15

DISCLAIMER: The information in this Article Information Sheet (AIS) is believed to be correct as of the date
issued.3MMAKES NO WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR COURSE OF
PERFORMANCE OR USAGE OF TRADE.User is responsible for determining whether the3Mproduct is fit for a particular
purpose and suitable for user's method of use or application.Given the variety of factors that can affect the use and application
of a3Mproduct, some of which are uniquely within the user's knowledge and control,it is essential that the user evaluate
the3Mproduct to determine whether it is fit for a particular purpose and suitable for user's method of use or application.

3Mprovides information in electronic form as a service to its customers. Due to the remote possibility that electronic
transfer may have resulted in errors, omissions or alterations in this information,3Mmakes no representations as to its
completeness or accuracy. In addition, information obtained from a database may not be as current as the information in the
AIS available directly from3M.

3M USA AISs are available at www.3M.com

__________________________________________________________________________________________

                                                                                                             Page    4   of     4
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 74 of 78
                                                                      Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 75 of 78
                                                                    Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 76 of 78

                                                                    Exhibit 2
Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 77 of 78

                                                                    Exhibit 2
  Case 1:20-cv-24489-RNS Document 27-2 Entered on FLSD Docket 12/13/2020 Page 78 of 78
                                                                                    Exhibit 2

                                ACKNOWLEDGMENT AGREEMENT




June 11, 2020



To Whom It May Concern:

The undersigned acknowledges that the products set forth in the attached invoices for 60 million wkly and
10 million wkly have been requested by                              and that Spirit Global Investments is
an authorized agent to procure product for the company.

Sincerely,




President & Chief Operating Officer
